Citation Nr: 0526310	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-09 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee with history of injury, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for traumatic arthritis of the right knee.  

3.  Entitlement to an initial rating in excess of 10 percent 
for limitation of extension with history of right knee 
injury.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which denied a 
rating in excess of 20 percent for the service-connected 
right knee disability based on moderate instability with 
history of injury, and which granted a separate rating of 10 
percent for a right knee disability based on traumatic 
arthritis.  

In July 2002, the veteran requested to appear at the RO and 
testify at a hearing before a Veterans Law Judge.  In August 
2002, he was notified of a hearing scheduled for September 
2002, but he failed to appear.  

In October 2003, the Board remanded the case to the RO for 
additional development.  Then, in an October 2004 rating 
decision, the RO granted a separate rating for a right knee 
disability based on limitation of extension with history of 
injury, effective in January 2001.  The veteran continued his 
appeal for a higher rating for the residuals of a right knee 
injury.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  The veteran's service-connected right knee disability is 
shown to be manifested by complaints of pain and giving way; 
clinical findings demonstrate moderate instability, X-ray 
evidence of mild arthritis with spurring of the knee joint, 
and limitation of motion (-10 degrees of extension and 125 
degrees of flexion) accompanied by pain, with fatigue, 
weakness, lack of endurance, and incoordination.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee disability, 
based on recurrent subluxation or lateral instability with 
history of injury, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including 
Diagnostic Code 5257 (2004).

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability, 
based on arthritis with limitation of motion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee disability, 
based on limitation of extension with history of injury, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 
5010, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in December 2001.  At any 
rate, as explained herein below, the VCAA notice complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in September 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate these claims.  

In the VCAA notice sent to the veteran in October 2003, the 
RO advised the veteran of what was required to prevail on his 
claims for an increased rating, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in December 2001, setting forth the general 
requirements of applicable law pertaining to claims for an 
increased rating for a right knee disability.  In the rating 
decision, the RO also informed the veteran of the reasons for 
its determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
statement of the case issued in June 2002, as well as in the 
supplemental statements of the case issued in October 2004 
and May 2005.  The October 2004 supplemental statement of the 
case also contained the regulations promulgated in light of 
the VCAA and the United States Code cites relevant to the 
VCAA.  The statement of the case and supplemental statements 
of the case also provided the veteran opportunity to identify 
or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, rating decision, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claims for an increased rating, and the parties responsible 
for obtaining that evidence.  With regard to notification, 
all the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a video conference hearing before 
the undersigned in September 2002, but he failed to appear.  
The RO has obtained the veteran's VA medical treatment 
records, and he has not identified any private treatment 
records for the RO to obtain on his behalf, as requested in 
the October 2003 letter.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claims.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded a fee-basis VA 
examination in February 2001, specifically to evaluate the 
current nature and severity of the right knee disability.  
There is no evidence to demonstrate that since that VA 
examination, the veteran's disability has worsened such that 
another examination would be in order.  Accordingly, the 
Board finds that there is no prejudice to the veteran in 
proceeding to adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2004).

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2004).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2004).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2004).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998).  

Under Code 5257, a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

B.  Analysis

The veteran maintains that increased ratings are warranted 
for his service-connected right knee disabilities.  He was 
afforded a fee-basis VA examination in February 2001.  
Additionally, the RO obtained the veteran's VA outpatient 
treatment records.  

The veteran's service-connected right knee disabilities 
consist of the following:  moderate instability of the right 
knee with history of injury, currently 20 percent disabling 
under Code 5257; traumatic arthritis of the right knee, 
currently 10 percent disabling under Code 5010; and 
limitation of extension with history of right knee injury, 
currently 10 percent disabling under Code 5261.  After 
carefully reviewing the evidence, the Board finds that the 
preponderance of the evidence is against a higher rating for 
each of the established service-connected right knee 
disabilities, as explained herein below.  

In order to establish a 30 percent rating under Code 5257, 
for instability of the right knee, the evidence would require 
a showing of severe impairment.  However, a review of the 
record does not demonstrate that the veteran's right knee 
disability is manifested by severe instability.  In fact, the 
examiner in February 2001 determined that the knee had 
evidence of moderate instability and no more.  The veteran's 
outpatient treatment records do not demonstrate the presence 
of severe instability.  Accordingly, the preponderance of the 
evidence is against the assignment of an increased rating for 
the right knee disability based on recurrent subluxation or 
lateral instability with history of injury.  

The Board now turns to the question of higher ratings for the 
right knee disability based on arthritis and limitation of 
motion.  As noted, separate ratings may be assigned for 
instability of a knee and for arthritis with limitation of 
motion of a knee.  In this case, in regard to limitation of 
motion the medical evidence demonstrates that the veteran's 
right knee is restricted in both flexion and extension.  At 
the time of the fee-basis VA examination in February 2001, 
range of motion of the right knee was extension to -10 
degrees and flexion to 125 degrees, which was affected by 
pain throughout the ranges of motion.  Further, X-rays of the 
right knee showed moderate degenerative changes.  The 
outpatient records do not report with any specificity the 
veteran's limitation of motion, in degrees, but an X-ray 
report in April 2002 showed mild hypertrophic degenerative 
spurring.  

These objective findings demonstrate that the veteran does 
not meet the criteria for a rating in excess of 10 percent 
for arthritis with limitation of flexion under Codes 5010 and 
5260, and he does not meet the criteria for a separate rating 
in excess of 10 percent for limitation of extension under 
Code 5261.  In that regard, the Board has considered whether 
separate ratings may be assigned under Diagnostic Code 5260 
(leg limitation of flexion) and Diagnostic Code 5261 (leg 
limitation of extension) for disability of the same knee 
joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 
Fed. Reg. 59,990 (2004).  That is, his knee flexion is not 
limited to a compensable degree under Code 5260, but there is 
satisfactory evidence of painful motion, which warrants the 
assignment of a 10 percent rating according to Code 5010.  
Further, his knee limitation of extension is compensable 
under Code 5261, meeting the criteria for a 10 percent 
rating.  

The Board has considered the examiner's comments at the time 
of the February 2001 fee-basis VA examination to the effect 
that there was pain throughout the ranges of motion, with 
fatigue, weakness, lack of endurance, and incoordination.  
Nevertheless, on clinical testing, range-of-motion findings 
were not so severe as to meet the criteria for higher ratings 
for flexion and extension restrictions under the respective 
limitation-of-motion codes.  In sum, there is no objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that the 
right knee arthritis with limitation of flexion would be 20 
percent disabling under Codes 5010 and 5260 (i.e., restricted 
to 30 degrees), or that the right knee limitation of 
extension would be 20 percent disabling under Code 5261 
(i.e., restricted to 15 degrees).  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that this is an initial rating case with 
regard to the separate ratings assigned under Codes 5010 and 
5261, for traumatic arthritis of the right knee and for 
limitation of extension with history of right knee injury, 
and consideration has been given to the propriety of "staged 
ratings" for these conditions over the period of time since 
service connection became effective.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board 
concludes, however, that the evidence shows that the 
veteran's right knee disabilities are appropriately rated 
each as 10 percent disabling from the effective date of 
service connection in January 2001 and throughout the appeal 
period.  In arriving at that determination Board has 
considered all the evidence of record, consistent with the 
Court's decision in Fenderson.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), whether or not the veteran raised them.  For 
example, there is no evidence of any ankylosis, cartilage 
impairment, or impairment of the tibia or fibula of the left 
knee, so as to warrant evaluation under Diagnostic Code 5256, 
5258, 5259, or 5262, respectively.  Thus, the Board finds no 
basis upon which to assign a higher or separate disability 
evaluation for the right knee.

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected right knee disabilities 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  As the preponderance of the evidence is 
against the claims for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

A rating in excess of 20 percent for instability of the right 
knee with history of injury is denied.  

An initial rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied.  

An initial rating in excess of 10 percent for limitation of 
extension with history of right knee injury is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


